PEE CURIAM.
The facts are fully set forth in the opinion of the district judge. We are satisfied from the evidence that the negligent act which caused the precipitate descent of the topmast was not any improper casting off of one of the turns of the chain from around the drum. The subsequent experiments indicate quite clearly that the remaining turns gave a sufficient purchase to control the descent of the topmast, if only the free end of the chain had been held taut, as it might readily have been, and paid out gradually. There is no force, therefore, in any suggestion that an improper or negligent order of the mate caused the accident. That officer undertook to carry out his own order. He cast off the turn (or two), checking any slip of the chain by pressing it against the drum. Had he not released that pressure until the seamen who held the free end had it well in hand, there is nothing in the record to indicate that the chain would have got beyond control. The seamen, however, supposed that he was intending to pay out himself, and had relaxed their hold; while he, supposing they still maintained it, released the pressure, and in a few seconds the weight of the topmast imparted an impetus to the chain which none of them could overcome. The negligence was that of the three men (the mate and the two seamen) in carrying out the instruction to reduce the number of turns around the drum. When participating in this particular work, the mate was not acting *219as master or vice principal, but as an ordinary seaman, or, at most, as the foreman of a gang performing ordinary seamen’s work. The case is within the rule laid down in Quinn v. Lighterage Co., 23 Blatchf. 209, 23 Fed. 363, and clearly disfinguishable from the cases cited by the appellant: Peterson v. The Chandos, 4 Fed. 645; Daub v. Railway Co., 18 Fed. 625; The Sachem, 42 Fed. 66; The Titan, 23 Fed. 413; and McCullough’s Adm’x v. Steamboat Co., 20 U. S. App. 570, 9 C. C. A. 521, and 61 Fed. 364.
We concur, also, in the finding of the district court that there is no evidence that the shackle was insufficient. Its breaking seems to have been the result, not the cause, of the accident. The decree of the district court is affirmed, with costs.